Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
THIS AGREEMENT (“Agreement”), dated January 19, 2011, is entered into by and
between Premier Exhibitions, Inc. (the “Employer”), a corporation organized
under the laws of the State of Florida and having its principal place of
business at 3340 Peachtree Rd NE, Suite 900, Atlanta, Georgia 30326, and John
Arthur Stone (the “Employee”).
WHEREAS, the Employee has tendered his resignation from the Employer, effective
January 19, 2011;
WHEREAS, subject to the Employee entering into this Agreement, the Employer has
agreed to engage the Employee on a consulting basis and make certain payments to
the Employee as set forth herein in consideration of the Employee’s consulting
services described herein;
WHEREAS, the Employee and the Employer desire to accomplish the Employee’s
separation from employment in an amicable manner;
WHEREAS, the Employer and the Employee wish to settle all differences between
them relating to the Employee’s employment with the Employer and the cessation
thereof without any admission of liability;
NOW, THEREFORE, in consideration of the payment(s) set forth below, less any
federal, state, and local withholdings, the sufficiency of which consideration
is hereby acknowledged, the Employee hereby agrees as follows:
1. The Employee acknowledges that his employment with the Employer has ended
effective January 19, 2011 (the “Separation Date”).
2. (a) Although the Employee has voluntarily resigned, and the Employer has no
policy or procedure that requires payment of any severance benefits, the
Employer agrees to pay the Employee as follows in consideration for the
Employee’s written assent to the terms set forth in this Agreement (including,
without limitation, the release provisions and the waiver in Paragraphs 3 and 4
below, respectively) and for the timely and satisfactory performance of the
Consulting Services set forth below, provided that the Employee satisfies the
terms and conditions of this Agreement and the Covenants Agreement attached as
Exhibit A hereto, and provided further that the Employee does not revoke his
execution of this Agreement (and the waivers contained herein) pursuant to the
seven day revocation period as described in Paragraph 20 below:
A. Consulting Compensation.
In consideration of the Consulting Services (as defined in Section B. below) to
be provided to the Employer as set forth below, the Employer shall compensate
the Employee as follows (collectively, the “Consulting Compensation”):

(i)   Pay the Employee the gross amount of Eighty Thousand Dollars ($80,000),
less federal, state, and local withholdings, payable in equal installments over
eight (8) pay periods in accordance with the Employer’s regular payroll
practices, commencing on the first pay date after the Effective Date (as defined
in Paragraph 20 below). The Consulting Compensation will be subject to offset by
the Employer to the extent that the Employee owes amounts to the Employer and
has not remitted such payments.

 

 



--------------------------------------------------------------------------------



 



(ii)   Reimburse the Employee’s Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) premiums under the Company’s major medical group health plan on a
monthly basis, commencing on the Effective Date and upon submission of paid
receipts by the Employee, for the shorter of the following periods: (1) four
(4) calendar months; or (2) the period until the Employee is covered by a
medical group health plan through employment with a third party.   (iii)  
Accelerate the vesting of the next tranche of Twenty-Five Thousand (25,000)
shares of restricted stock that were granted to the Employee pursuant to his
Employment Agreement, such that such shares shall become vested as of the
Effective Date, provided that such shares shall bear a restrictive legend and be
subject to the Employer’s Insider Trading Policy during the Consulting Term and
as otherwise deemed appropriate by the Employer’s General Counsel and/or
President and CEO.   (iv)   The Employer’s obligations listed in (i) through
(iii) above will terminate immediately upon any breach by the Employee of this
Agreement or the Covenants Agreement.

B. Consulting Services.
For a period of sixteen (16) weeks, commencing on the Effective Date (the
“Consulting Term”), the Employee will provide the following services (the
“Consulting Services”): such consulting services as the Company’s Board of
Directors (the “Board”) and/or President and CEO shall reasonably request from
time to time (it being agreed that up to twenty (20) hours per week shall be
deemed reasonable), including without limitation, assistance regarding the
transition of the new Chief Financial Officer of the Company (the “Consulting
Services”). The Employee will at all times during the Consulting Term be an
independent contractor of the Employer, and shall have no authority, nor shall
the Employee represent to any person or entity that he has authority, to bind
the Employer in any matter without the prior written consent of the Board.
During the Consulting Term, the Employee shall be entitled to make his services
available to, and perform work for, other companies, subject to his obligations
in this Agreement and the Covenants Agreement.
(b) On the next pay date following the date hereof, or as soon as reasonably
practicable thereafter, the Employer will pay the Employee all accrued salary.
The Employee is entitled to this payment regardless of whether or not he signs
this Agreement.

 

2 of 11



--------------------------------------------------------------------------------



 



(c) The Employee acknowledges that, except as expressly provided in this
Agreement, he will not receive any additional compensation, severance, or
benefits after the Separation Date, excluding any claims of unemployment.
(d) The Employee agrees that, within ten (10) days after the Separation Date,
the Employee will submit a final documented expense reimbursement statement
reflecting all business expenses the Employee incurred, if any, for which he
seeks reimbursement. The Employer will reimburse the Employee for these expenses
pursuant to its regular business practice.
(e) Within seven (7) days after the Separation Date, the Employee will return to
the Employer all Employer documents (and all copies thereof) and other Employer
property in the Employee’s possession at any time, including, but not limited
to, the Employer files, notes, drawings, records, designs, work-in-progress,
business plans and forecasts, financial information, specifications,
computer-recorded information, passwords, tangible property (including, but not
limited to, computers, cell phones, pagers, pda’s), credit cards, entry cards,
identification badges, and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of the Employer (and all
reproductions thereof).
3. In consideration of the Employer’s execution of this Agreement and its
agreement to pay the Consulting Compensation set forth in Paragraph 2(a), the
Employee voluntarily agrees to release, discharge and indemnify the Employer and
its affiliates, subsidiaries, successors, assigns (and the current and former
trustees, officers, directors, shareholders, employees, and agents of each of
the foregoing) (collectively, the “Released Parties”) generally from all claims,
demands, actions, suits, damages, debts, judgments and liabilities of every name
and nature, whether existing or contingent, known or unknown, suspected or
unsuspected, in law or in equity in connection with the Employee’s employment by
and/or termination from the Employer. This release is intended by the Employee
to be all encompassing and to act as a full and total release of any claims the
Employee may have or have had against the Employer and/or the Released Parties
from the beginning of the Employee’s employment with the Employer to the date of
this Agreement, including but not limited to all claims in contract (whether
written or oral, express or implied), tort, equity and common law; any claims
for wrongful discharge, breach of contract, or breach of the obligation of good
faith and fair dealing; and any claims under any local, state or federal
constitution, statute, law, ordinance, bylaw, or regulation dealing with OSHA
and/or otherwise pertaining to workplace safety or either employment, employment
discrimination and/or employment benefits and/or those laws, statutes or
regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sexual harassment, sexual orientation, national origin,
ancestry, handicap or disability, veteran status, or any military service or
application for military service or any other category protected by law
(including, without limitation, Title VII of the Civil Rights Act of 1964;
Sections 1981 through 1988 of Title 42 of the United States Code; The Employee
Retirement Income Security Act of 1974 (“ERISA”) [except for any vested benefits
under any tax qualified benefit plan]; The Immigration Reform and Control Act;
The Americans with Disabilities Act of 1990; The Workers Adjustment and
Retraining Notification Act; and The Fair Credit Reporting Act), and including
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters. The Employee also releases the Released Parties
from any claims for unpaid back pay, sick pay, vacation pay, expenses, bonuses,
commissions, attorneys’ fees, or any other compensation or benefits except as
set forth herein.

 

3 of 11



--------------------------------------------------------------------------------



 



4. Since the Employee is 40 years of age or older, the Employee is informed that
he has or might have specific rights and/or claims under the Age Discrimination
in Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act, 29
U.S.C. § 621 et seq. (“OWBPA”), or the Georgia Prohibition of Age Discrimination
in Employment, O.C.G.A. § 34-1-2 (“GAAct”). The Employee agrees that, in
consideration of the payment described in Paragraph 2, the Employee specifically
waives such rights and/or claims to the extent that such rights and/or claims
arose prior to or on the date this Agreement was executed. The Employee
understands that rights or claims under the ADEA, OWBPA or GAAct which may arise
after the date this Agreement is executed are not waived.
5. The Employee not only releases, discharges and indemnifies the Released
Parties from any and all claims as stated above that he could make on his own
behalf or on the behalf of others, but also those claims that might be made by
any other person or organization on the Employee’s behalf. The Employee also
specifically waives any right to recover any damage awards as a member of any
class in a case in which any claims against the Released Parties are made
involving any matters arising out of the Employee’s employment with and/or
termination of employment with the Employer.
6. Nothing in this Agreement will prohibit the Employee from cooperating with
the Equal Employment Opportunity Commission (“EEOC”) or any other federal, state
or local governmental agency in any future investigation or other agency
proceeding against the Employer, but the Employee acknowledges that this
Agreement will bar him from recovering any funds in any such future
investigative or other agency proceeding, including any brought by the EEOC or
any other federal, state or local governmental agency. Subject to the Employee’s
other personal and professional obligations and on reasonable notice and at
reasonable times, the Employee will cooperate with the Employer and its counsel
in connection with any investigation, administrative or regulatory proceeding or
litigation relating to any matter in which the Employee was involved or of which
the Employee has knowledge as a result of the Employee’s employment with the
Employer and/or any of the Released Parties.
7. The Employee’s execution of this Agreement operates as a complete bar and
defense against any and all of the released claims against the Employer and/or
any of the Released Parties. If the Employee or his heirs, successors,
representatives, or assigns, should make any claims against the Employer and/or
any of the Released Parties in a charge, complaint, action, claim, or proceeding
(with the exception of claims to enforce this Agreement and claims not released
herein), this Agreement may be raised as and shall constitute a complete bar to
any such charge, complaint, action, claim, or proceeding, and the Employer
and/or any of the Released Parties shall be entitled to and shall recover from
the other party all costs incurred, including attorneys’ fees, in defending
against any such charge, complaint, action, claim, or proceeding to the fullest
extent.
8. This Agreement is for the purpose of settling all differences between the
Employee and the Employer and is not an admission of any party of any liability
or fault whatsoever.

 

4 of 11



--------------------------------------------------------------------------------



 



9. The Employee agrees that if he ever challenges the enforceability of this
Agreement, the Employer shall be entitled to seek and receive repayment of all
monies received in consideration for this Agreement. The Employee understands
that if a court of competent jurisdiction should ultimately determine that this
Agreement is unenforceable as against him, he will then be able to sue the
Employer for such damages and other relief, but will have forfeited any and all
rights to any monies previously provided to him hereunder.
10. The Employee agrees to keep the existence and terms of this Agreement in the
strictest confidence and not reveal the terms of this Agreement to any persons
except the Employee’s immediate family, attorney and financial advisors,
provided they also agree to keep the information confidential. The Employee will
cause such persons to observe the terms of this Paragraph, and will be
responsible for any breach of this letter agreement by any of such persons. The
provisions of this Paragraph shall be in effect for a period of two (2) years
after the date of this Agreement. In addition, on the same date that the
Employee signs this Agreement, the Employee shall sign the Covenants Agreement
attached as Exhibit A hereto (“Covenants Agreement”). This Agreement shall not
be effective unless the Employee signs the Covenants Agreement.
11. (a) The Employee agrees that he will not make or cause to be made, directly
or indirectly, any oral statements or distribute any written materials that
disparage or defame the Employer or its employees, officers, directors, products
or services (including, without limitation, anything that is likely to be
harmful to any of them or their business or personal reputation). The Employee
agrees to never seek re-employment with the Employer. This Agreement gives good
cause for the Employer to deny an application for employment. The Employee
further agrees that if he is ever hired by the Employer in the future, this
covenant gives good cause for the Employer to discharge him from employment at
any time thereafter.
(b) The Employee agrees to cooperate with the Employer in its defense in any
investigation, litigation or administrative proceeding regarding matters
occurring during or relating to the Employee’s employment. The Employer shall
fully reimburse the Employee for reasonable out-of-pocket expenses incident to
such cooperation provided they are properly documented.
(c) In addition to the Employee’s resignation as Chief Financial Officer and
notwithstanding the consulting services the Employee may provide to the
Employer, this Agreement also represents the Employee’s resignation from any
other positions that the Employee holds with the Employer or any of its
subsidiaries or affiliates. The Employee agrees to execute all such documents
evidencing his resignations as reasonably requested by the Employer.
12. No party to this Agreement, nor any attorney of either party, shall be
deemed the drafter of this Agreement for the purpose of interpreting or
construing any of its provisions, and no rule of construction resolving any
ambiguity against the drafting party shall be applicable to this Agreement.
13. This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia.

 

5 of 11



--------------------------------------------------------------------------------



 



14. The rights and benefits of this Agreement are personal to the Employee and
no such right or benefit is subject to voluntary or involuntary assignment or
transfer. The Employee agrees that any attempt by him to assign or transfer this
Agreement is automatically null, void and without effect.
15. This Agreement and the Covenants Agreement attached hereto as Exhibit A sets
forth the entire agreement between the parties concerning the matters discussed
herein, and supersedes any and all prior agreements. In signing this Agreement,
the Employee represents that he is not relying upon any oral promises made by
anyone at the Employer.
16. Should any provision of this Agreement be declared to be invalid, the
validity of the remaining parts, terms, or provisions shall not be affected and
any invalid part, term, or provision shall be deemed not to be a part of this
Agreement.
17. By signing this Agreement, the Employee further warrants that no promise or
inducement has been offered to him/her to enter into this Agreement except as
expressly set forth herein, that this Agreement is executed without reliance
upon any statements or representations by the Employer except as expressly set
forth herein, and that he executes this Agreement freely and voluntarily with
full knowledge and understanding of its contents on the date indicated below.
18. This Agreement is a legally binding document and the Employee’s signature
will commit the Employee to its terms. The Employer expressly advises and
encourages the Employee to obtain legal advice before signing this Agreement.
The Employee acknowledges that he has had an opportunity to thoroughly discuss
all aspects of this Agreement with an attorney, that the Employee has carefully
read and fully understands all of the provisions of this Agreement and that the
Employee voluntarily enters into this Agreement.
19. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Such counterparts may be transmitted by facsimile or via
PDF or other electronic files.
20. THE EMPLOYEE MAY CONSIDER THIS AGREEMENT FOR TWENTY-ONE (21) CALENDAR DAYS,
FROM THE DATE HE/SHE FIRST RECEIVED THIS AGREEMENT, BEFORE SIGNING IT. THE
EMPLOYEE IS EXPRESSLY ADVISED AND ENCOURAGED TO CONSULT WITH AN ATTORNEY PRIOR
TO THE EMPLOYEE’S SIGNING OF THIS AGREEMENT. If the Employee signs this
Agreement within less than TWENTY-ONE (21) days, the Employee acknowledges that
the Employer has provided the Employee such period within which to consider this
Agreement and that he is signing voluntarily and with full knowledge of his
rights, and the Employee will be deemed to have waived the full TWENTY-ONE
(21) day review period. THE EMPLOYEE HAS THE RIGHT TO REVOKE THIS AGREEMENT BY
WRITTEN NOTICE TO THE EMPLOYER FOR A PERIOD OF SEVEN (7) CALENDAR DAYS AFTER THE
DATE THE EMPLOYEE SIGNS THIS AGREEMENT. THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY REVOCATION
PERIOD (THE “EFFECTIVE DATE”).

 

6 of 11



--------------------------------------------------------------------------------



 



ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO CHRISTOPHER
DAVINO, PRESIDENT AND CEO OF THE EMPLOYER, AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR SEPARATION AND RELEASE AGREEMENT.” THE REVOCATION MUST BE
PERSONALLY DELIVERED OR MAILED TO THE PRESIDENT AND CEO OR HIS DESIGNEE (AND, IF
MAILED, IT MUST BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER THE EMPLOYEE
SIGNS THIS AGREEMENT AND DELIVERS IT TO THE EMPLOYER).
THE EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL CALENDAR DAY
CONSIDERATION PERIOD.
THE EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
SEPARATION AND RELEASE AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS THE EMPLOYEE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES.
IN WITNESS WHEREOF, the parties, having read and understood this Agreement,
voluntarily and with full knowledge agree to and execute this Agreement on the
date indicated below.

                              AGREED TO AND ACCEPTED:       AGREED TO AND
ACCEPTED:           EMPLOYEE       PREMIER EXHIBITIONS, INC.
 
                            By:   /s/ John A. Stone       By:   /s/ Christopher
Davino                          
 
  Printed Name:   JOHN ARTHUR STONE           Printed Name:   CHRISTOPHER DAVINO
   
 
                            Dated: January 19, 2011       Dated: January 19,
2011

 

7 of 11



--------------------------------------------------------------------------------



 



EXHIBIT A
COVENANTS AGREEMENT
This COVENANTS AGREEMENT (the “Covenants Agreement”) is made as of the 19th day
of January, 2011, between Premier Exhibitions, Inc. (the “Company”) and John
Arthur Stone (“You” or “Your”) (collectively, the “Parties”).
For and in consideration of the Company’s promises in the Separation and Release
Agreement (the “Separation and Release Agreement”) to which this Covenants
Agreement is attached, and for and in consideration of the premises, as well as
the obligations herein made and undertaken the sufficiency of which is
acknowledged, You agree to the following terms:
1. Acknowledgments. You acknowledge that:

(a)   While an employee of the Company, You were in a position of trust and
responsibility with access to Confidential Information, Trade Secrets, and
information concerning Employees and Customers of the Company;   (b)   the Trade
Secrets and Confidential Information, and the relationship between the Company
and each of its Employees and Customers, are valuable assets of the Company and
may not be used for any purpose other than the Company’s Business; and   (c)  
the restrictions contained in this Covenants Agreement are reasonable and
necessary to protect the legitimate business interests of the Company, and will
not impair or infringe upon Your right to work or earn a living following the
termination of Your employment with the Company.

2. Trade Secrets and Confidential Information.

(a)   You represent and warrant that You are not subject to any legal or
contractual duty or agreement that would prevent or prohibit You from performing
Your duties for the Company or complying with this Covenants Agreement or the
Separation and Release Agreement.   (b)   You will not:

  (i)   use, disclose, or reverse engineer any Trade Secrets or Confidential
Information for any purpose except as authorized in writing by the Company; or  
  (ii)   (a) retain any Trade Secrets or Confidential Information, including any
copies existing in any form (including electronic form), or (b) destroy, delete,
or alter any Trade Secrets or Confidential Information without the Company’s
written consent.

(c)   The obligations under this Covenants Agreement shall:

  (i)   with regard to the Trade Secrets, remain in effect for the longer of the
Restricted Period or as long as the information constitutes a trade secret under
applicable law; and     (ii)   with regard to the Confidential Information,
remain in effect during the Restricted Period.

(d)   The confidentiality, property, and proprietary rights protections
available in this Covenants Agreement are in addition to, and not exclusive of,
any and all other rights to which the Company is entitled under federal and
state law, including, but not limited to, rights provided under copyright laws,
trade secret and confidential information laws, and laws concerning fiduciary
duties.

 

8 of 11



--------------------------------------------------------------------------------



 



3. Non-Recruit of Employees. During the Restricted Period, You will not,
directly or indirectly, solicit, recruit or induce any Employee to (i) terminate
his or her employment relationship with the Company, or (ii) work as an employee
or independent contractor for any other person or entity engaged in the
Business.
4. Post-Employment Disclosure. During the Restricted Period, You shall provide a
copy of this Covenants Agreement to persons and/or entities for which You work
or consult as an owner, partner, joint venturer, employee or independent
contractor.

      1   Unless otherwise indicated, all capitalized terms used in this
Covenants Agreement are defined in the “Definitions” section of Attachment A.
Attachment A is incorporated by reference and is included in the definition of
this “Covenants Agreement.”

5. Injunctive Relief. If You breach this Covenants Agreement, You agree that:

(a)   the Company would suffer irreparable harm;   (b)   it would be difficult
to determine damages, and money damages alone would be an inadequate remedy for
the injuries suffered by the Company; and   (c)   if the Company seeks
injunctive relief to enforce this Covenants Agreement, You will waive and will
not (i) assert any defense that the Company has an adequate remedy at law with
respect to the breach, (ii) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information, or (iii) require
the Company to post a bond or any other security.

Nothing contained in this Covenants Agreement shall limit the Company’s right to
any other remedies at law or in equity, including any rights in the Separation
and Release Agreement to terminate any payments or benefits due You.
6. Attorneys’ Fees. In the event of litigation relating to this Covenants
Agreement and/or the Separation and Release Agreement, the Company shall, if it
is the prevailing party, be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.
7. Waiver. The Company’s failure to enforce any provision of this Covenants
Agreement shall not act as a waiver of that or any other provision. The
Company’s waiver of any breach of this Covenants Agreement shall not act as a
waiver of any other breach.
8. Modification; Severability. The provisions of this Covenants Agreement are
capable of modification and severable. If any provision is determined to be
invalid, illegal, or unenforceable, in whole or in part, it shall be modified so
it is valid, legal, and enforceable. If it is not capable of modification, such
provision shall be severed and the remaining provisions and any partially
enforceable provisions shall remain in full force and effect.
9. Governing Law. The laws of the State of Georgia shall govern this Covenants
Agreement. If Georgia’s conflict of law rules would apply another state’s laws,
the Parties agree that Georgia law shall still govern.

 

9 of 11



--------------------------------------------------------------------------------



 



10. No Strict Construction. If there is a dispute about the language of this
Covenants Agreement, the fact that one Party drafted the Covenants Agreement
shall not be used in its interpretation.
11. Entire Agreement. This Covenants Agreement, including Attachment A which is
incorporated by reference, and the Separation and Release Agreement together
constitute the entire agreement between the Parties concerning the subject
matter thereof. This Covenants Agreement and the Separation and Release
Agreement together supersede any prior communications, agreements or
understandings, whether oral or written, between the Parties relating to the
subject matter of this Covenants Agreement and the Separation and Release
Agreement.
12. Amendments. This Covenants Agreement may not be amended or modified except
in writing signed by both Parties.
13. Successors and Assigns. This Covenants Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Covenants Agreement. The covenants contained in this Covenants Agreement
survive cessation of Your employment with the Company.
14. Consent to Jurisdiction and Venue. You agree that any claim arising out of
or relating to this Covenants Agreement shall be brought in a state or federal
court of competent jurisdiction in Georgia. You consent to the personal
jurisdiction of the state and/or federal courts located in Georgia. You waive
(a) any objection to jurisdiction or venue, or (b) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.
15. Affirmation. You acknowledge that You have carefully read this Covenants
Agreement, You know and understand its terms and conditions, and You have had
the opportunity to ask the Company any questions You may have had prior to
signing this Covenants Agreement.
IN WITNESS WHEREOF, the Parties have signed this Covenants Agreement as of the
date set forth above.

                  AGREED TO AND ACCEPTED:   AGREED TO AND ACCEPTED:    
 
                EMPLOYEE   PREMIER EXHIBITIONS, INC.    
 
               
By:
  /s/ John A. Stone
 
  By:   /s/ Christopher Davino
 
   
 
  Printed Name: JOHN ARTHUR STONE       Printed Name: CHRISTOPHER DAVINO    
 
                Dated: January 19, 2011   Dated: January 19, 2011    

 

10 of 11



--------------------------------------------------------------------------------



 



ATTACHMENT A
DEFINITIONS

A.   “Business” shall mean the business of developing, designing, and touring
museum quality exhibitions for general access to the public for a fee.   B.  
“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law (including, without
limitation, the financial terms and other terms and conditions of any and all
prior or currently pending license agreements, co-promotion agreements, leases,
and other business arrangements with museums, other venues, local promoters,
landlords and other parties for the exploitations of the Employer’s exhibition
properties and other business), that (i) relates to the business of the Company,
(ii) possesses an element of value to the Company, and (iii) is not generally
known to the Company’s competitors, and (b) information of any third party
provided to the Company which the Company is obligated to treat as confidential.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company, (iii) communication systems, audio
systems, system designs and related documentation, (iv) advertising or marketing
plans, (v) information regarding independent contractors, employees, clients and
customers of the Company, and (vii) information concerning the Company’s
financial structure and performance and methods and procedures of operation.
Confidential Information shall not include any information that (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure, (ii) has been independently developed and disclosed by
others without violating this Agreement or the legal rights of any party, or
(iii) otherwise enters the public domain through lawful means.   C.   “Contact”
means any interaction between You and a Customer which (i) took place in an
effort to establish, maintain, and/or further a business relationship on behalf
of the Company, and (ii) occurred during the last year of Your employment with
the Company.   D.   “Customer” means any person or entity to which the Company
has sold its products or services, or solicited to sell its products or
services.   E.   “Employee” means any person who (i) was employed by the Company
at the time Your employment with the Company ended, (ii) was employed by the
Company during the last year of Your employment with the Company, or (iii) is
employed by the Company during the Restricted Period.   G.   “Restricted Period”
means the time period for twenty-four (24) months after Your employment with the
Company ended.   H.   “Trade Secrets” means information of the Company, and its
licensors, suppliers, clients and customers, without regard to form, including,
but not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

11 of 11